                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


DON ALBERT PAYNE,                               §
INDIVIDUALLY AND ON BEHALF OF                   §
ALL OTHER PERSONS SIMILARLY                     §                 SA-19-CV-00407-FB
SITUATED; AND GLORIA JEAN                       §
PAYNE, INDIVIDUALLY AND ON                      §
BEHALF OF ALL OTHER PERSONS                     §
SIMILARLY SITUATED;                             §
                                                §
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
CITY OF SAN ANTONIO, TEXAS, SAN                 §
ANTONIO POLICE DEPARTMENT,                      §
WILLIAM KASBERG, SHANNON                        §
PURKISS, GERARDO MORALES, RON                   §
NIRENBERG, WILLIAM MCMANUS,                     §
MIDCROWN PAVILION                               §
APARTMENTS, SAN ANTONIO                         §
HOUSING AUTHORITY, AMY                          §
CARRILLO,                                       §
                                                §
                  Defendants.                   §


                                            ORDER

       Before the Court in the above-styled cause of action are the following motions regarding

the alleged default of various Defendants in this action: Plaintiffs’ Request for Entry of Default

Against Defendant City of San Antonio, Municipal Corporation [#23]; Plaintiffs’ Request for

Entry of Default Against Defendant MidCrowne Senior Pavilion LP [#24]; and Plaintiffs’

Request for Entry of Default Against Defendants San Antonio Housing Authority and Amy V.

Carrillo [#25]. By their motions, Plaintiffs asks the District Clerk to enter default against

Defendants City of San Antonio (and the individual municipal Defendants Ron Nirenberg,

William McManus, William Kasberg, Shannon Purkiss, and Gerardo Morales), MidCrowne




                                                1
Senior Pavilion LP (“MidCrowne”), San Antonio Housing Authority (“SAHA”), and Amy

Carrillo pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.

       Rule 55(a) provides that “[w]hen a party against whom a judgment for affirmative relief

is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).        None of the

Defendants in this action are subject to entry of default at this time, and Plaintiffs’ motions

should be denied. The Court addresses each set of Defendants in turn.

                                         I. MidCrowne

       MidCrowne is not subject to a clerk’s entry of default but must respond to Plaintiffs’

allegations as contained in their Complaint and More Definite Statement to avoid future default.

The record reflects that MidCrowne filed a motion on July 2, 2019, asking the Court to order

Plaintiffs to file a more definite statement so that MidCrowne could determine whether or not it

is a named Defendant in this suit and how to frame a responsive pleading, if required to do so

[#15]. The Court granted the motion on July 29, 2019 and ordered Plaintiffs to file a more

definite statement in the form of a chart detailing the factual allegations against each Defendant

[#22]. Plaintiffs filed their More Definite Statement on August 5, 2019 [#29]. The More

Definite Statement includes a number of allegations against MidCrowne, including

MidCrowne’s alleged denial of Plaintiffs’ request for a reasonable accommodation and

discrimination against a public housing tenant with a disability. The Court construes these

allegations as an amended pleading that clearly asserts causes of action against MidCrowne as a

Defendant in this suit. MidCrowne therefore must file a responsive pleading within 14 days of

this Order.




                                                2
                                      II. SAHA and Carrillo

       Nor are Defendants SAHA and Carrillo subject to default. SAHA and Carrillo filed a

response to Plaintiffs’ motion for Clerk’s entry of default [#28], which accurately sets forth the

governing law as to defending a federal action and default. SAHA and Carrillo each timely filed

a motion to dismiss Plaintiffs’ claims on April 23, 2019 [#3, #4]. The filing of their motions to

dismiss suspends their obligation to file an answer or other responsive pleading. “[I]f the court

denies the motion or postpones its disposition until trial, the responsive pleading must be served

within 14 days after notice of the court’s action.” Fed. R. Civ. P. 12(a)(4)(A). Because SAHA’s

and Carrillo’s motions to dismiss remain pending before the Court, they have not failed to defend

this suit. Accordingly, Plaintiffs are not entitled to a Clerk’s entry of default under Rule 55(a).

If the Court ultimately denies SAHA’s and Carrillo’s motions to dismiss, the deadline for SAHA

and Carrillo to file their responsive pleading will run from that date.

                      III. City of San Antonio and Municipal Defendants

         Defendant City of San Antonio and the Municipal Defendants have not filed a

responsive pleading since this case was removed to federal court on April 17, 2019. However,

the state-court record attached to the Notice of Removal [#1-9] indicates that these Defendants

were served with Plaintiffs’ Amended Petition and filed an Original Answer to the Amended

Petition on April 15, 2019 in state court immediately prior to removal. (Orig. Answer [#1-9] at

20–22.) Accordingly, these Defendants have not failed to defend this lawsuit and are not subject

to entry of default. However, now that Plaintiffs have filed their More Definite Statement, the

Court will also order these Defendants to file an amended responsive pleading responding to the

allegations in Plaintiffs’ state-court First Amended Petition [#1-8] and More Definite Statement




                                                  3
[#29] that complies with federal pleadings standards, which are more stringent than those

applicable in state court.

       IT IS THEREFORE ORDERED that Plaintiffs’ Request for Entry of Default Against

Defendant City of San Antonio, Municipal Corporation [#23], Plaintiffs’ Request for Entry of

Default Against Defendant MidCrowne Senior Pavilion LP [#24], and Plaintiffs’ Request for

Entry of Default Against Defendants San Antonio Housing Authority and Amy V. Carrillo [#25]

are DENIED.

       IT IS FURTHER ORDERED that Defendants MidCrowne Senior Pavilion LP and

Defendants City of San Antonio, Ron Nirenberg, William McManus, William Kasberg, Shannon

Purkiss, and Gerardo Morales (the Municipal Defendants) file responsive pleadings addressing

the allegations in Plaintiffs’ First Amended Petition [#1-8] and More Definite Statement [#29]

that comply with federal pleading standards on or before September 18, 2019.

       SIGNED this 4th day of September, 2019.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE




                                              4
